DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for improper grammar. For example, claim 1 states “a bioabsorbable stent having a core structure comprising a magnesium alloy and a corrosion resistant layer on the core structure”. This would be more appropriately worded as “a bioabsorbable stent having a core structure, wherein the core structure comprises a magnesium alloy, wherein the stent further comprises a corrosion resistant layer located on the core structure…”. The Examiner notes the next two paragraphs in claim 1 should also be appropriately reviewed for grammatical correctness.
 Appropriate correction is required.

Drawings
The drawings are objected to because they are difficult to make out and appear to be poorly made copies of photographs, whose details cannot be easily discerned.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming that the core structure is formed from “a magnesium alloy” when the claim has already stated that the core structure comprises 
The claim is further indefinite for using abbreviations “Mg”, “Zn”, “Zr”, etc. in the claims. It is inappropriate to use abbreviations in claims unless they have been first listed out with their appropriate names. 
Further, the claim is unclear for claiming the alloy excludes aluminum and “at least one sort of rare earths” but “rare earths” is not an actual thing. It appears as if Applicant is referring to rare earth materials selected from a group, but clarification is required. 
Further, the claim is unclear for claiming the corrosion resistant layer comprises magnesium fluoride “as a main component with a hydrophilic smooth surface is formed on the core structure with a smooth surface”. While grammatical issues are clearly present (see objections above) and should be corrected, this part of the claim is also indefinite, since it is unclear what has the “hydrophilic smooth surface” (the corrosion resistant layer, the main component, the magnesium fluoride, something else, etc.). Further, it is unclear what a “hydrophilic smooth surface” is. It is possible that this refers to a material property of the surface of the corrosion resistant layer, or possibly referring to the method of manufacture of the smooth surface, but clarification is required. Further, it is unclear what is “formed on the core structure” and what has the “smooth surface”. The Examiner notes that the claim has already established that the stent has a core structure with a corrosion resistant layer located on the core structure, so it appears as if this is claiming that the smooth surface is now formed on the core structure (since it is unclear why redundancy in the claim would exist), but then 
Claim 2 is indefinite for claiming “the accessory components contain” specific mass percent’s of Zn, Zr, and Mn when claim 1 has already identified “Zn, Zr, and Mn as accessory components”. When combined with this phrase, it appears as if Applicant is attempting to claim that the accessory components of Zn, Zr, and Mn now each contain 1-2 mass% Zn, 0.05-0.8 mass% Zr, and 0.05-0.4 mass% of Mn. Since this doesn’t make sense at all, the Examiner is interpreting the claim as if it requires the Zn, Zr, and Mn to be in specific amounts, but clarification is required. 
Claim 3 is indefinite for referring to “the magnesium alloy” when it is unclear which magnesium alloy it is referring to.
Claim 4 is indefinite for claiming that the “alloy contains unavoidable impurities…Co, and Cu” when it is unclear whether or not this is simply repeating word for word, what claim 1 has already claimed (in which case the claim should be clarified to indicate that the alloy which contains the impurities…), or whether these are additional impurities.  Further, the manner of the wording of the claim is unclear, since it claims that that each of the impurities is contained at a proportion of less than 10 ppm. First, the claim(s) has/had already indicated that the alloy contains impurities selected from the group (meaning that all impurities are not necessary), making it unclear whether the recitation of “each of which” is actually now indicating that all the impurities are present or not. Second, it is unclear for it means for the impurities to be “contained present at a specific proportion, but clarification is required. 
Claim 5 is indefinite for referring to “the smooth surface” when it is unclear which of the smooth surfaces is being referenced herein. 
Claim 8 is indefinite for claiming the polymer contains an “intimal thickening inhibitor” when it appears essential subject matter is missing from the claim. It is unclear what an “intimal thickening inhibitor” is, as it is not a term known in the art. It is possible that “intima” is referring to a part of the body into which the stent might be designed to be implanted into, but none of this is clear from the claims. Clarification is required. 
Claim 9 is indefinite for claiming that the intimal thickening inhibitor is “at least one member” of the group of drugs listed, but drugs are not “members”. It is unclear what reference to “members” means herein. 
Claim 10 is indefinite for the same reasons as claim 1 (see above). There is further improper antecedent basis for “the obtained core structure”. 
Claim 11 is indefinite for having improper antecedent basis for “the surface of the core structure”. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imwinkelried et al. (US 9593397 B2), hereinafter known as Imwinkelried in view of Heublein et al. (US 20020004060 A1), hereinafter known as Heublein further in view of Weber et al. (US 20080071358 A1), hereinafter known as Weber.
Regarding claim 1 Imwinkelried discloses a bioabsorbable stent (Column 27 line 29-33), having a core structure comprising 90% or more of Mg (Abstract), Zn as an accessory component (Abstract), and 30 ppm or less of unavoidable impurities selected from the group consisting of Fe, Ni, Co, and Cu (Column 4 lines 10-14), the alloy excluding aluminum (Column 4 lines 10-14 aluminum is not included other than unavoidable impurity level), and at least one sort of rare earths selected from the group consisting of Sc, Y, Dy, Sm, Ce, Gd, and La (Column 28-34),
but is silent with regards to the stent comprising a corrosion resistant layer on the core structure, the corrosion resistant layer comprising magnesium fluoride as a main component with a hydrophilic smooth surface,
and there being Zr and Mn as accessory components. 
However, regarding claim 1 Heublein teaches Zr and Mn as accessory components within magnesium stents in addition to a Zn accessory component ([0013]-[0016]. [0015] magnesium as the main constituent; [0016] with 0% lithium, 0% iron, and less than 5% “other metals”; [0014] other metals including choices which include manganese, zirconium, and zinc). Imwinkelried and Heublein are involved in the same field of endeavor, namely magnesium stents. It would have been obvious to one of ordinary skill in the art at the time the in vivo. 
Further, regarding claim 1 Weber teaches a stent which includes a corrosion resistant layer located on top of a magnesium core structure, wherein the corrosion resistant layer comprises magnesium fluoride ([0041]) with a hydrophilic smooth surface (as the Examiner best understands from the specification, the surface of magnesium fluoride being “hydrophilic smooth” is understood to be a material property of magnesium fluoride. Accordingly, any magnesium fluoride surface is understood to meet this claim limitation.). Imwinkelried and Weber are involved in the same field of endeavor, namely magnesium implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Imwinkelried Heublein Combination by including a corrosion resistant layer such as is taught by Weber in order to ensure corrosion and degradation is uniform once implanted. 
Regarding claim 2 the Imwinkelried Heublein Weber Combination teaches the stent of claim 1 substantially as is claimed,
wherein Imwinkelried further discloses the Zn comprises 1-2 mass% (Abstract),
and wherein Heublein further teaches the Zr comprises 0.05-0.8 mass% and the Mn comprises 0.05-0.4 mass% ([0016] with 0% lithium, 0% iron, and less not taught specifically by Heublein but notes that the person of ordinary skill in the art at the time the invention was filed, would have read Heublein and understood that since Heublein has established that the optimization of the degradation time can be achieved by optimizing these same materials. The Examiner notes that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).).
Regarding claim 3 the Imwinkelried Heublein Weber Combination teaches the stent of claim 2 substantially as is claimed,
wherein Imwinkelried further discloses the alloy further contains 0.005-0.2 mass% Ca (Abstract).
Regarding claim 4 the Imwinkelried Heublein Weber Combination teaches the stent of claim 1 substantially as is claimed,
wherein Imwinkelried further discloses the unavoidable impurities occupy less than 10 ppm of the alloy (Column 2 lines 52-55 and Column 4 lines 10-14).
Regarding claim 6 the Imwinkelried Heublein Weber Combination teaches the stent of claim 1 substantially as is claimed,
but is silent with regards to 
wherein Weber further teaches a biodegradable polymer layer is formed on at least a part of the hydrophilic smooth surface of the corrosion resistant layer ([0014] the protective coating being a fluoride of the degradable magnesium metal, and includes a secondary material layer located thereupon; [0064] protective coatings can comprise multiple materials, including two or more layers, with each layer being a different material; [0043] a protective coating layer comprises a biodegradable polymer layer). The Examiner notes that a person of ordinary skill in the art at the time the invention was filed would have found it obvious to understand Weber as indicating that any of the protective coatings of their invention can be layered upon one another, and also that a magnesium fluoride is a lower layer of said layers. Since Weber also states that a second type of material can be layered on top of the fluoride layer ([0014]), and [0038]-[0040] and [0043] describe the various other types of protective material layers contemplated by the invention, any one of those materials as this secondary layer located on top of the fluoride layer is contemplated by Weber. Accordingly, as one of the limited number of options, the person of ordinary skill in the art would have understood that second layer obvious to be a biodegradable polymer (see MPEP 2143 (I)(E)).
Regarding claim 7 the Imwinkelried Heublein Weber Combination teaches the stent of claim 6 substantially as is claimed,
wherein Weber further teaches the stent is free of a gap between the corrosion resistant layer and the biodegradable polymer (see the explanation/rejection to claim 6 above, where no gap is contemplated between these two layers).
Regarding claims 8-9 the Imwinkelried Heublein Weber Combination teaches the stent of claim 6 substantially as is claimed,
wherein Weber further teaches the biodegradable polymer layer comprises an intimal thickening inhibitor comprising paclitaxel (see the explanation/rejection to claim 6 above; also see [0014] where paclitaxel is described as a part of the protective coating multiple material layers).

Claims 5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imwinkelried, Heublein, and Weber as are applied above further in view of Soba et al. (US 20130004362 A1), hereinafter known as Soba.
Regarding claim 5 the Imwinkelried Heublein Weber Combination teaches the stent of claim 1 substantially as is claimed,
but is silent with regards to a surface roughness of the surface of the stent.
However, regarding claim 5 Soba teaches a stent which has a surface roughness of 0.2 microns or smaller ([0045]).  Imwinkelried and Soba are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Imwinkelried Heublein Weber by having a surface with a roughness of 0.2 microns or smaller such as is taught by Soba in order to help increase in the fatigue life of the stent (Soba [0058])) since polishing, of course, reduces the presence of cracks and micro fissures which could affect the degradation life and symmetry of the stent.
Regarding claim 10 the Imwinkelried Heublein Weber Combination teaches a method of forming the stent of claim 1 substantially as is claimed (see rejection above), 
wherein Weber further teaches fluoridation processing of the core structure surface to achieve the corrosion resistant layer ([0041]),
but is silent with regards to electrolytic polishing of the core structure.
claim 10 Soba teaches a stent which is electrolytically polished ([0046]).  Imwinkelried and Soba are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Imwinkelried Heublein Weber by having polishing the surface such as is taught by Soba in order to help increase in the fatigue life of the stent (Soba [0058])) since polishing, of course, reduces the presence of cracks and micro fissures which could affect the degradation life and symmetry of the stent.
Regarding claim 11 the Imwinkelried Heublein Weber Soba Combination teaches the method of forming the stent of claim 10 substantially as is claimed,
wherein Soba further teaches the electrolytic polishing occurs until the surface of the core structure has a surface roughness of 0.2 microns or less ([0045]).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/02/20